                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

BRANDON FLACK,

           Plaintiff,


v.                                      CIVIL ACTION NO. 1:17-04381


DONNIE AMES, Superintendent,
Mount Olive Correctional Complex,

           Defendant.

                        MEMORANDUM OPINION AND ORDER

           Pending before the court is plaintiff’s Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody.    By Standing Order, the action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings of fact and recommendations regarding disposition

pursuant to 28 U.S.C. § 636(b)(1)(B).       Magistrate Judge Tinsley

submitted his Findings and Recommendation (“PF&R”) to the court

on August 15, 2019, in which he recommended that this court deny

plaintiff’s motion for summary judgment, deny plaintiff’s motion

for stay and abeyance, grant defendant's motion for summary

judgment, deny plaintiff’s petition under 28 U.S.C. § 2254, and

remove the matter from the court’s docket.

           In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days plus three mailing days

in which to file any objections to Magistrate Judge Tinsley's
Findings and Recommendations.    After receiving an extension of

the deadline for filing objections, on September 17, 2019,

plaintiff filed timely objections to Magistrate Judge Tinsley's

Findings and Recommendation.    With respect to those objections,

the court has conducted a de novo review.

                          I.    Background

        The factual background of this case is taken from Flack’s

direct appeal.   See State v. Flack, 753 S.E.2d 761 (W. Va. 2013).

               In late January 2011, the defendant
        [Flack] and three other men devised a plan to
        burglarize the home of the defendant's uncle. On
        the evening of the planned burglary the four men
        gathered ski masks and two handguns, and then
        drove from their homes in Pulaski, Virginia, to
        Bluefield, West Virginia, where the uncle's house
        was located. Arriving shortly after midnight on
        January 29, 2011, the defendant and two of his
        accomplices donned the ski masks, obscuring their
        faces, and approached the back of the house. The
        fourth man remained in the car. Observing that
        lights were on in the house, one of the men
        knocked on the back door.

               Inside the house were three
        seventeen-year-old boys, including Matthew Flack,
        a second cousin of the defendant's. Hearing the
        knock on the back door, Matthew peered through a
        curtain. Seeing the three masked men standing at
        the back door, Matthew ran to the second floor of
        the house where he retrieved a handgun.

               As Matthew ran up the stairs, the
        defendant kicked in the back door. The three men
        then entered the house. The defendant went up
        the stairs and began struggling with Matthew. As
        Matthew and the defendant struggled, Jasman
        Montgomery, who was one of the defendant's
        accomplices, ran up the stairs, pulled out a
        pistol and shot Matthew in the face.


                                  2
       Although mortally wounded, Matthew shot
and wounded the defendant. As Matthew lay on the
floor dying, the defendant and his two
accomplices ran out of the house and fled from
the scene.

       The three men took the defendant, who was
bleeding heavily, to the Bluefield Regional
Medical Center. In an effort to explain the
shooting, the men concocted a story that the
defendant had been shot in a drive-by-shooting.
As the defendant received treatment, the men
returned to the car where they waited in the
parking lot. Police officers arrived at the
hospital to investigate and went to the parking
lot to talk with the three men. Noticing blood
on the inside and outside of the car, the
officers asked for and were given permission to
search the vehicle. The officers found two
handguns and ski masks in the car.

       The defendant was indicted for first
degree murder, burglary, first degree robbery and
conspiracy to commit first degree murder. The
defendant pled not guilty and his case proceeded
to trial. . . .

       At trial, the State's witnesses included
Jasman Montgomery (the accomplice who shot and
killed Matthew Flack) and Dr. James Kaplan, the
State Medical Examiner.

       [Jasman] Montgomery pled guilty to first
degree murder and received a life sentence with
the possibility of parole after serving fifteen
years. As part of his plea agreement, Montgomery
testified for the State and testified about his
guilty plea before the jury. Further, he
discussed the planning of the robbery, the forced
entry into the Flack residence, his shooting of
Matthew Flack, and testified about driving the
defendant to the hospital. At no time during the
trial did defense counsel request that the jury
be given a limiting or cautionary instruction
regarding the consideration which the jurors
could—-or could not-—give to Montgomery's
testimony that he had pled guilty to murdering
Mr. Flack.

                        3
                Dr. James Kaplan, who did not conduct the
         autopsy of Matthew Flack, testified that Mr.
         Flack died as a result of a gunshot wound. The
         autopsy report was not introduced into evidence,
         and the pathologist who prepared the report did
         not testify. Defense counsel did not object to
         Dr. Kaplan's testimony.

Id. at 763-64.

         On April 26, 2012, following a three-day jury trial in

the Circuit Court of Mercer County, West Virginia, Flack was

convicted of first degree murder, burglary, robbery, and

conspiracy.   See Flack v. Ballard, 803 S.E.2d 536, 542 (W. Va.

2017).   On June 7, 2012, the trial court denied Flack’s motion

for a new trial.   See id.    However, because the State had pursued

the murder charge based on a felony murder theory, the trial

court merged the counts of first degree murder and burglary,

resulting in dismissal of the burglary conviction.    See id.

Flack was sentenced to life with mercy for the first degree

murder offense, forty years for the first degree robbery offense,

and an indeterminate term of one to five years for the conspiracy

offense, with all sentences to run consecutively.    Eventually,

the sentence was amended such that the forty-year sentence on the

robbery convction was ordered to run concurrently with the first

degree murder conviction.    PF&R at p. 16; ECF No. 13-27 (Ex. 10).

                      II.    Standard of Review

         Under 28 U.S.C. § 2254, Flack is entitled to federal

habeas relief only if he “is in custody in violation of the

                                   4
Constitution or laws or treaties of the United States.”    28

U.S.C. § 2254(a).   Section 2254(d) provides that when the issues

raised in a § 2254 petition were raised and considered on the

merits in State court habeas proceedings, federal habeas relief

is unavailable unless the State court’s decision:

     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of the
     evidence presented in the State court proceeding.

“This `is a difficult to meet and highly deferential standard for

evaluating state-court rulings, which demands that state-court

decisions be given the benefit of the doubt.’”   Hope v.

Cartledge, 857 F.3d 518, 523 (4th Cir. 2017) (quoting Cullen v.

Pinholster, 563 U.S. 170, 181 (2011) (internal quotation marks

and citations omitted)).

        In Williams v. Taylor, 529 U.S. 362 (2000), the Supreme

Court stated that under the “contrary to” clause in § 2254(d)(1),

a federal habeas Court may grant habeas relief “if the State

court arrives at a conclusion opposite to that reached by this

Court on a question of law or if the State court decides a case

differently than this Court has on a set of materially

indistinguishable facts.”   Williams, 529 U.S. 362, 412-13 (2000).

A federal habeas Court may grant relief under the “unreasonable



                                 5
application” clause of § 2254(d)(1) where the State court

identified the appropriate Supreme Court precedent but

unreasonably applied the governing principles.     Id.   In

determining whether the State court’s decision was contrary to,

or was an unreasonable application of, Supreme Court precedent,

all factual determinations by the State court are entitled to a

presumption of correctness.   See 28 U.S.C. § 2254(e).

        A state court's decision is “contrary to” clearly

established federal law when it “applies a rule that contradicts

the governing law set forth” by the United States Supreme Court,

or “confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme] Court and

nevertheless arrives at a result different from [that]

precedent.”   Williams, 529 U.S. at 405-06.   A state court's

decision involves an “unreasonable application” of clearly

established federal law under § 2254(d)(1) “if the state court

identifies the correct governing legal rule from . . . [the]

Court's cases but unreasonably applies it to the facts of the

particular state prisoner's case.”   Id. at 407.    “The state

court's application of clearly established federal law must be

‘objectively unreasonable,’ and ‘a federal habeas court may not

issue the writ simply because that court concludes in its

independent judgment that the relevant state-court decision

applied clearly established federal law erroneously or

                                 6
incorrectly.’”    Robinson v. Polk, 438 F.3d 350, 355 (4th Cir.

2006) (quoting Williams, 529 U.S. at 411).      Moreover, when

“assessing the reasonableness of the state court's application of

federal law, the federal courts are to review the result that the

state court reached, not whether [its decision] [was] well

reasoned.”    Wilson v. Ozmint, 352 F.3d 847, 855 (4th Cir. 2003)

(quotation marks omitted).

                            III.   Objections

A.   Confrontation Clause

           Flack’s first objection concerns the PF&R’s findings and

conclusions regarding the testimony of Dr. James Kaplan.     Dr.

Kaplan testified at trial that Matthew Flack died as the result

of a gunshot wound but did not prepare the autopsy report so

stating.    According to Flack, this violated his Sixth Amendment

right to confront the witness against him who actually performed

the autopsy.

           The Sixth Amendment to the United States Constitution

provides that “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to be confronted with the witnesses against

him. . . .”    U.S. Const. amend. VI.    In Crawford v. Washington,

the Court held that the Sixth Amendment Confrontation Clause bars

“admission of testimonial statements of a witness who did not

appear at trial unless he was unavailable to testify, and the



                                    7
defendant had a prior opportunity for cross-examination.”    541

U.S. 36, 53–54 (2004).

        Flack raised the confrontation clause issue during his

direct appeal.   In rejecting this claim, the Supreme Court of

Appeals of West Virginia stated:

               After review of the entire record we
        conclude that the error raised by the defendant
        was harmless beyond a reasonable doubt. Unlike
        the facts we addressed in Frazier, where the
        manner of death was very much in contention, Dr.
        Kaplan’s testimony at the defendant’s trial had
        little probative value and mirrored testimony
        from other witnesses. Montgomery testified and
        admitted to shooting Matthew Flack. The
        defendant did not contest Montgomery’s testimony
        that he was the shooter. Dr. Kaplan merely
        confirmed that Matthew Flack died as a result of
        a gunshot wound, and that the death was a
        homicide. Of critical import is that nothing in
        Dr. Kaplan’s testimony implicated the defendant
        in the homicide, linked him to the crimes
        charged, or made it more likely or less likely
        that the defendant committed the murder of
        Matthew Flack.

State v. Flack, 753 S.E.2d 761, 769 (W. Va. 2013) (emphasis in

original).

        During his state habeas proceeding, Flack also claimed

that his trial counsel was ineffective for “fail[ing] to object

to the autopsy evidence being elicited from a different

pathologist than the one who performed the autopsy”.   Flack v.

Ballard, 803 S.E.2d 536, 543 (W. Va. 2017).   Of any error

surrounding this decision, the Supreme Court of Appeals wrote:




                                   8
       Addressing the elements of felony murder,
we have held:




       “[T]he elements which the State is
       required to prove to obtain a
       conviction of felony murder are:
       (1) the commission of, or attempt
       to commit, one or more of the
       enumerated felonies; (2) the
       defendant’s participation in such
       commission or attempt; and (3) the
       death of the victim as a result of
       injuries received during the course
       of such commission or attempt.”
       State v. Williams, 172 W. Va. 295,
       [310,] 305 S.E.2d 251, 267 (1983).

Syl. Pt. 5, State v. Mayle, 178 W. Va. 26, 357
S.E.2d 219 (1987) (emphasis added). We recently
limited the scope of the felony murder doctrine
as it applies to certain circumstances involving
the death of a co-perpetrator in Davis, 229 W.
Va. 662, 735 S.E.2d 259. However, Davis has not
altered the rule articulated in Mayle, which is
applicable to the facts in this case.

       Accordingly, we conclude that defense
counsel’s strategy in this case did not require
expert testimony to challenge the State’s
firearms expert or medical examiner, as the
identity of the shooter and the specific details
of Matthew Flack’s death were irrelevant to the
felony murder theory of the case presented. So
long as Petitioner’s criminal act of going to the
Flack Residence with the intent to commit
burglary and robbery resulted in Matthew Flack’s
death, the jury could still properly convict
Petitioner of felony murder under Mayle. Under
these circumstances, an alternate shooter theory
was inapposite.

       Similarly, Mr. Lefler testified that he
did not hire a medical examiner because the
manner of Matthew Flack’s death did not matter.
Mr. Lefler reasoned that “had Matthew Flack had a

                        9
        heart attack when he saw a gun and passed . . .
        it would have still been felony murder.” The
        same principle applies to the testimony of Dr.
        Kaplan, to which defense counsel did not object.
        Dr. Kaplan only confirmed that Matthew Flack died
        of a gunshot wound, a fact not contested by
        anyone.

Id. at 548 (footnote omitted).

        Of Flack’s confrontation clause claim, the PF&R

concluded:

               In light of the fact that the State did
        not need to specifically prove who killed Matthew
        Flack or exactly how he died, so long as he was
        killed during the commission of an enumerated
        felony, Dr. Kaplan’s testimony was only material
        to the determination that Matthew’s death was a
        homicide, which was basically undisputed. Thus,
        the undersigned proposes that the presiding
        District Judge FIND that the alleged
        Confrontation Clause violation did not have a
        substantial and injurious effect on the outcome
        of the proceeding and, thus, was harmless error.
        Accordingly, the undersigned further proposes
        that the presiding District Judge FIND that the
        state courts’ decisions denying Petitioner habeas
        corpus relief on this claim were not contrary to,
        or an unreasonable application of, clearly
        established federal law and Respondent is
        entitled to judgment as a matter of law on the
        Confrontation Clause claim contained in Ground
        One of Petitioner’s section 2254 petition.

PF&R at p. 53.

        Flack objects to the PF&R’s characterization of the

confrontation clause error as “alleged”.   According to Flack,

even the defendant conceded that allowing Dr. Kaplan to testify

regarding the autopsy report was an error in violation of the

Confrontation Clause of the Sixth Amendment.   While Flack is


                                 10
correct that the Confrontation Clause error was recognized by the

defendant and the state courts, the use of the word “alleged” in

the PF&R does not undermine this finding.    The PF&R’s

confrontation clause analysis focuses almost entirely on whether

any such error was harmless.    And, like the state courts who had

already considered the issue, concluded that it was.      See PF&R at

pp. 50-53.

           A violation of the Confrontation Clause “does not

automatically entitle a petitioner to a grant of a writ of habeas

corpus.”    Wiggins v. Boyette, 635 F.3d 116, 121 (4th Cir. 2011).

Such an error is, instead, subject to review for harmlessness.

See id.; see also Delaware v. Van Arsdall, 475 U.S. 673, 684

(1986) (remanding for a harmless-error analysis because “[w]e

believe that the determination whether the Confrontation Clause

error in this case was harmless . . . is best left to the

Delaware Supreme Court in the first instance”).    In the context

of federal habeas corpus, a constitutional error will warrant

relief only if the error “‘had [a] substantial and injurious

effect or influence in determining the jury's verdict.’”       Brecht

v. Abrahamson, 507 U.S. 619, 623 (1993) (quoting Kotteakos v.

United States, 328 U.S. 750, 776 (1946)).     This standard applies

whether or not the state appellate court recognized the error.

Fry v. Pliler, 551 U.S. 112, 117 (2007) (“The opinion in Brecht




                                  11
clearly assumed that the Kotteakos standard would apply in

virtually all § 2254 cases.”).

        When considering whether a Confrontation Clause violation

was harmless under Brecht, a court is to consider the factors

laid out in Van Arsdall.   See Wiggins, 635 F.3d 122-23.    Those

factors include:   “the importance of the [improperly admitted]

witness' testimony in the prosecution's case, whether the

testimony was cumulative, the presence or absence of evidence

corroborating or contradicting the testimony of the witness on

material points, the extent of the cross-examination otherwise

permitted, and, of course, the overall strength of the

prosecution's case.”   Id. at 122.

        Flack quarrels with the PF&R’s conclusion that Dr.

Kaplan’s testimony was only material to the determination that

Matthew Flack’s death was a homicide because, according to him,

Dr. Kaplan testified about a host of other things.   However,

Flack’s objection focuses on the length of Dr. Kaplan’s testimony

and not its substance.   A close review of Dr. Kaplan’s entire

testimony confirms that his testimony was only relevant to

whether Matthew Flack died of a gunshot wound.   A fact that was

uncontested at trial and corroborated by other evidence.    Under

these circumstances and the deferential standard applicable to

habeas review, the court concludes that the error did not

“substantially influence” the jury’s decision.   Accordingly, the

                                 12
court cannot say that the State court’s adjudication of the

Confrontation Clause issue is contrary to, or involved an

unreasonable application of clearly established federal law as

determined by the Supreme Court of the United States.   See, e.g.,

United States v. Saad, 888 F.3d 561, 568 (1st Cir. 2018) (holding

that even if defendant’s Confrontation Clause rights were

violated by agent’s testimony referring to expert’s report, any

such error was harmless); United States v. Brooks, 772 F.3d 1161,

1172 (9th Cir. 2014) (although postal inspector’s testimony about

nontestifying post office supervisors statements violated

defendant’s Confrontation Clause rights, error was harmless on

two counts of conviction where overwhelming evidence supported

convictions); United States v. Mouzone, 687 F.3d 207, 214-15 (4th

Cir. 2012) (finding harmless any Confrontation Clause error

arising from admission of drug analysis report that contained

findings of analyst who did not testify at trial and was not

cross-examined by defendant);   United States v. Roberts, No. 09-

4609, 419 F. App’x 155, 161-62 (3d Cir. Mar. 22, 2011) (admission

of trace summary of firearm to prove interstate commerce element

of charge of felon in possession was harmless error where there

was no doubt about interstate commerce element); Sykes v.

Wolfenbarger, No. 09-2356, 448 F. App’x 563, 569 (6th Cir. Nov.

21, 2011) (concluding that any violation of the Confrontation

Clause in the admission of police officer’s testimony which

                                13
relied, in part, on reports written by other officers, was

harmless error because the evidence in the reports was an

insignificant part of the case against defendant); Hahn v. Woods,

No. 2:16-cv-164, 2019 WL 2559676, *2 (W.D. Mich. June 21, 2019)

(admission of lab results generated by a non-testifying witness

was harmless error where the admission of results was “consistent

with both the prosecution and defendant’s theories of the case”);

Hamilton v. Stephens, 183 F. Supp.3d 809, 814 (W.D. Tex. 2016)

(holding Confrontation Clause error resulting from witness’s

testimony about DNA report produced by someone else was harmless

“DNA report was cumulative, no other evidence contradicted the

evidence of [ ] analysis, and a great amount of other evidence

independently supported Petitioner’s conviction”); Woods v.

Woods, Case No. 2:17-CV-26, 2019 WL 2240290, *1 (W.D. Mich. May

24, 2019) (finding harmless any error resulting from crime scene

specialist’s presentation of DNA evidence instead of the analyst

who examined the DNA); Leonard v. Goodwin, Civil Action No. 09-

901-RET-DLD, 2011 WL 4435176, *11 (M.D. La. Aug. 25, 2011)

(holding any error in trial court’s decision to allow expert to

testify from an autopsy report performed by another person where

effect of the expert’s testimony was harmless because defendant

did not dispute he shot and killed victim);   Accordingly, Flack’s

objection to Dr. Kaplan’s testimony on Confrontation Clause

grounds is OVERRULED.

                               14
B.   Ineffective Assistance of Counsel

         Flack raised a number of claims of ineffective assistance

of counsel related to certain actions or inaction on the part of

his trial attorneys.   The state courts rejected these claims and

Magistrate Judge Tinsley concluded that Flack was not entitled to

habeas relief on those grounds.    Flack objects to the PF&R

regarding certain of those claims.

         The standards established by the United States Supreme

Court in determining whether a defendant was denied his Sixth

Amendment right to effective assistance of counsel are set forth

in Strickland v. Washington, 466 U.S. 668, 687 (1984).     Under

Strickland, a plaintiff must show (1) that counsel’s performance

was so deficient that it fell below an objective standard of

reasonableness, and (2) that counsel’s deficiency resulted in

prejudice so as to render the results of the trial unreliable.

Id. at 687-91.   Counsel’s performance is entitled to a

presumption of reasonableness.    Id.    Thus, a habeas plaintiff

challenging his conviction on the grounds of ineffective

assistance must overcome a strong presumption that the challenged

actions constituted sound trial strategies.     Id. at 689.    The

Court in Strickland cautioned against the ease in second-guessing

counsel’s unsuccessful assistance after the adverse conviction

and sentence are entered.   Id.   The Fourth Circuit Court of

Appeals specifically recognized that ineffective assistance of

                                  15
counsel may not be established by a “Monday morning

quarterbacking” review of counsel’s choice of trial strategy.

Stamper v. Muncie, 944 F.2d 170, 178 (4th Cir. 1991), cert.

denied, 506 U.S. 1087 (1993).

         Under the second prong of Strickland, a petitioner must

show that the errors were “sufficiently serious as to deprive the

defendant of a fair trial, a trial whose result is reliable.”

Strickland, 466 U.S. at 687.    Furthermore, a court may address

the two prongs in any order and a failure to establish one prong

obviates a need to address the other.   Id. at 697 (“Although we

have discussed the performance component of an ineffectiveness

claim prior to the prejudice component, there is no reason for a

court deciding an ineffective assistance claim to approach the

inquiry in the same order or even to address both components of

the inquiry if the defendant makes an insufficient showing on

one.   In particular, a court need not determine whether counsel's

performance was deficient before examining the prejudice suffered

by the defendant as a result of the alleged deficiencies.   The

object of an ineffectiveness claim is not to grade counsel's

performance.   If it is easier to dispose of an ineffectiveness

claim on the ground of lack of sufficient prejudice, which we

expect will often be so, that course should be followed.    Courts

should strive to ensure that ineffectiveness claims not become so




                                 16
burdensome to defense counsel that the entire criminal justice

system suffers as a result.”).

         1.   Failure to Interview or Subpoena Fact Witnesses

         Flack objects to the magistrate judge’s conclusion that

trial counsel was not ineffective for failing to interview

Heather Davis and Ashley Burelson and call them as witnesses at

trial.   Of this claim, the West Virginia Supreme Court of Appeals

wrote:

                Petitioner contends that defense counsel
         should have called Heather Davis and Ashley
         Burelson as fact witnesses at trial. Ms. Davis
         and Ms. Burelson were with Petitioner and his
         accomplices during the night of the incident at
         the Flack Residence. Petitioner argues that
         their testimony could have been used to undermine
         the testimony of Amanda Shorter, an eyewitness.
         Ms. Shorter testified at trial that after 11:00
         p.m. on the night of January 29, 2011, she saw
         four men get out of a car, change into dark
         clothes and put toboggans on their heads. She
         testified that the men, who were laughing and
         being loud, walked up to the back door of the
         Flack Residence and knocked before the door
         opened and they entered the house. She further
         testified that subsequent to the men entering the
         Flack Residence, she heard gunshots and observed
         two women, Ms. Davis and Ms. Burelson, run up to
         the same car and get into the backseat before
         Petitioner and his co-defendants fled the scene.
         Petitioner contends that contrary to Ms.
         Shorter’s testimony, the police determined that
         Ms. Davis and Ms. Burelson stayed behind at an
         apartment and were nowhere near the crime scene.
         Petitioner argues that the testimony of the two
         women could have been used to discredit the
         testimony of Ms. Shorter, and they would have
         testified that there was no discussion of any
         plan to commit a crime.



                                 17
       Petitioner claims that the private
investigator he retained for his habeas corpus
case located Ms. Davis, who cooperated with him
and gave a recorded interview. He contends that
had she been subpoenaed by defense counsel, she
would have testified that there was no discussion
of a plan to commit a robbery, burglary, larceny
or any other crime. He also claims that she
would have testified that their car had a full
tank of gasoline and they had money to purchase
beer, food or anything else that they and
Petitioner may have wanted or needed that night.
He asserts that this evidence could have
discredited several state witnesses and supported
Petitioner’s version of the events leading up to
his entry into the Flack Residence. Petitioner
contends that prior to going to the Flack
Residence, he left Ms. Davis and Ms. Burelson at
a relative’s home in order to buy beer at a
convenience store and they were waiting on him to
return because they were planning to ride home
with him in Ms. Davis’s grandfather’s car.

       The State responds that defense counsel’s
decision not to subpoena these witnesses was a
matter of trial strategy and, absent
extraordinary circumstances, is outside the
purview of an ineffective assistance of counsel
claim. The State contends that the theory of the
defense presented at trial was that Petitioner
and his accomplices did not arrive at the Flack
Residence intending to commit any crime and that
the conduct of the group as they exited their car
and approached the Flack Residence demonstrated
their lack of criminal intent. Mr. Lefler stated
in his closing argument that there “was no plan
[to commit a robbery]” and made reference to Ms.
Shorter’s testimony recounting her observations
of the behavior of Petitioner and the others as
they approached the Flack Residence.

       At the omnibus hearing, defense counsel
Mr. Lefler testified that “we were certainly
aware the State intended to proceed on a felony
murder theory, and the particulars [of how and by
whom Matthew Flack was killed], in all honesty,
weren’t our focus.” Mr. Lefler described Ms.
Shorter as “the best witness we had.” He

                       18
reasoned that her testimony was “potentially very
beneficial,” and that “the last thing they wanted
to do” was discredit her. Mr. Lefler testified
that Ms. Shorter confirmed that Petitioner and
his accomplices made a lot of noise and did not
appear to be concerned with being quiet or
approaching the house in a fashion that was
undetectable. Additionally, because Ms. Shorter
testified that she did not see a door kicked in,
the defense sought to use her testimony to
establish that Petitioner and his accomplices
approached the house in a manner that did not
appear to be for evil intent. Moreover, Mr.
Lefler stated that had Ms. Shorter not been
called by the State during its case-in-chief, he
would have called her as a defense witness. When
Petitioner inquired why Ms. Davis and Ms.
Burelson were not subpoenaed to testify, Mr.
Lefler explained that although he initially
looked for these witnesses when he began
investigating the case, he could not locate them.

       In Daniel v. Legursky, 195 W. Va. 314,
328, 465 S.E.2d 416, 430 (1995), we stated that
“[a] decision regarding trial tactics cannot be
the basis for a claim of ineffective assistance
of counsel unless counsel’s tactics are shown to
be ‘so ill chosen that it permeates the entire
trial with obvious unfairness.’” (quoting Teague
v. Scott, 60 F.3d 1167, 1172 (5th Cir. 1995)). We
have also noted, “[w]hat defense to carry to the
jury, what witnesses to call, and what method of
presentation to use is the epitome of a strategic
decision, and it is one that we will seldom, if
ever, second guess.” Miller, 194 W. Va. at 16,
459 S.E.2d at 127.

       As we explained in Miller, “with [the]
luxury of time and the opportunity to focus
resources on specific facts of a made record,
[habeas counsel] inevitably will identify
shortcomings in the performance of prior
counsel.” Id. at 17, 459 S.E.2d at 128.
“[P]erfection is not the standard for ineffective
assistance of counsel.” Id. Only if an
identified error is “so serious that counsel was
not functioning as the ‘counsel’ guaranteed the
defendant by the Sixth Amendment” is the first

                       19
        prong of the Strickland test satisfied.
        Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

               As the habeas court correctly determined,
        defense counsel’s decision not to call the two
        witnesses was a matter of trial strategy.
        According to the record, defense counsel was
        aware that these two female witnesses were not
        present during the shooting. It is clear that
        defense counsel considered these issues but
        focused on attacking the burglary charge when the
        State offered it as the predicate offense for
        felony-murder and the robbery charge. Mr. Lefler
        explained that because he believed that Ms.
        Shorter was Petitioner’s best witness and that
        her testimony would be very beneficial to
        Petitioner, he did not want to discredit her at
        trial.

               This Court has previously rejected habeas
        claims predicated upon a failure to interview or
        call a particular witness. See e.g., State ex
        rel. Azeez v. Mangum, 195 W. Va. 163, 465 S.E.2d
        163 (1995); State v. Spence, 182 W. Va. 472, 388
        S.E.2d 498 (1989); State v. Jacobs, 171 W. Va.
        300, 298 S.E.2d 836 (1982); Foster v. Ballard,
        No. 14-1023, 2015 WL 6756866 (W. Va. Nov. 4,
        2015) (memorandum decision); Boothe v. Ballard,
        No. 13-0740, 2014 WL 2782127 (W. Va. June 19,
        2014) (memorandum decision). We have also held
        that so long as the failure to call a witness is
        not “due to dereliction on the part of counsel,
        there is no ineffective assistance.” Legursky,
        195 W. Va. at 329, 465 S.E.2d at 431. For these
        reasons, we conclude that the decision not to
        call Ms. Davis or Ms. Burelson for the purpose of
        discrediting Ms. Shorter’s testimony was
        objectively reasonable and we affirm the habeas
        court’s finding on this issue.

Flack v. Ballard, 803 S.E.2d 536, 546-47 (W. Va. 2017).

        Based upon the foregoing, the court cannot conclude that

the state courts’ application of Strickland was unreasonable and

the objection thereto is OVERRULED.


                               20
         2.   Failure to request Caudill instruction

         Flack also contends that the trial court’s failure to

give a limiting instruction pursuant to State v. Caudill, 289

S.E.2d 748 (1982), even though he did not ask for such an

instruction until after the trial, entitles him to habeas relief.

The state courts rejected this claim both on direct appeal and in

the state court habeas proceeding.    The PF&R recommended that

this court find the state courts’ decisions were neither contrary

to, nor an unreasonable application of, clearly established law.

Flack objects to this recommendation.

         During Flack’s direct appeal, the West Virginia Supreme

Court of Appeals denied Flack’s motion for a new trial on this

claim.   The court wrote:

                The defendant did not request a limiting
         instruction at the time of Montgomery's
         testimony, or during the trial court's jury
         instruction conference. It was not until after
         the trial that defense counsel raised the
         argument that a trial court must, sua sponte,
         give a limiting instruction when an accomplice
         has pled guilty and, at the later trial of the
         defendant, testifies on behalf of the State and
         relates that guilty plea to the jury. While the
         defendant did not object or request a limiting
         instruction, he nonetheless argues that the issue
         is plain error requiring that we reverse his
         convictions and remand his case for a new trial.
         See State v. Miller, 194 W. Va. 3, 459 S.E.2d 114
         (1995) (“To trigger application of the ‘plain
         error’ doctrine, there must be (1) an error; (2)
         that is plain; (3) that affects substantial
         rights; and (4) seriously affects the fairness,
         integrity, or public reputation of the judicial
         proceedings.”).


                                 21
       In Syllabus Point 3 of State v. Caudill,
170 W. Va. 74, 289 S.E.2d 748 (1982), we held
that

       [i]n a criminal trial an accomplice
       may testify as a witness on behalf
       of the State to having entered a
       plea of guilty to the crime charged
       against a defendant where such
       testimony is not for the purpose of
       proving the guilt of the defendant
       and is relevant to the issue of the
       witness-accomplice's credibility.
       The failure by a trial judge to
       give a jury instruction so limiting
       such testimony is, however,
       reversible error.

(Emphasis added). The defendant argues that
Caudill requires a trial court to, sua sponte,
give a limiting instruction when an accomplice
who has pled guilty testifies to that guilty plea
at another defendant's trial. The State responds
that to impose such a duty upon the trial court
may, in actuality, interfere with a defense
strategy on dealing with the accomplice's
testimony. The State posits that defense
counsel, faced with the difficult task of dealing
with the damaging testimony of an accomplice, may
not want to have a Caudill instruction because
such an instruction could emphasize the damaging
testimony. In such cases the trial court could
be interfering with a defendant's right to
develop his own trial strategy. We agree.

       Caudill does not directly address the
issue presently before this Court: whether it is
reversible error in all instances where a trial
court fails to give a Caudill limiting
instruction or whether it is reversible error
only where the trial court has failed to give the
limiting instruction when it has been requested
by the defendant. We believe the proper answer
to be the latter of these two possibilities.
Since this is a relatively novel issue for this
Court, we have considered decisions of courts in
other jurisdictions where a similar issue was
resolved.

                       22
       In United States v. DeLucca, 630 F.2d 294,
299 (5th Cir. 1980) (footnotes omitted), the
Court of Appeals observed that

       [o]rdinarily, when the jury learns
       of a codefendant's guilt for the
       same or similar offenses, and the
       defense counsel does not request
       that a curative instruction be
       given, the failure of the trial
       judge to give one will not require
       reversal. United States v.
       Beasley, 519 F.2d [233] at 240 [
       (5th Cir.1975) ]. Only in those
       rare situations in which other
       “aggravating circumstances” have
       exacerbated the prejudice will the
       failure to give cautionary
       instructions result in plain and
       reversible error. See e.g., United
       States v. Harrell, 436 F.2d 606,
       617 (5th Cir. 1970) (court's
       conclusion of plain error was
       specifically predicated upon both
       aggravating circumstances and the
       absence of any cautionary
       instructions, as well as the lack
       of defense objections).

See also United States v. Ojukwa, 712 F.2d 1192,
1193–94 (7th Cir. 1983) (rejecting a defendant's
argument that reversible error occurred because
the trial court failed to give a limiting
instruction, observing that “when ‘defense
counsel does not request that a curative
instruction be given, the failure of the trial
judge to give one will not require reversal.’”);
State v. Ross, 951 P.2d 236, 239 (Utah Ct. App.
1997) (addressing the issue of whether it was
plain error for a trial court to fail to give a
limiting instruction under similar factual
circumstances, and observing that a “majority of
circuits have similarly refused to find plain
error in a court's failure to issue a sua sponte
cautionary instruction.”).

       In United States v. Davis, 838 F.2d 909
(7th Cir. 1988), the Court of Appeals observed

                       23
that a “district court should normally instruct
the jury that the evidence [of the accomplice's
guilty plea or conviction] may only be used for
limited purposes and may not be used as
substantive evidence of another's guilt,” but
that “failing to give a curative instruction does
not ordinarily constitute plain error.” Davis,
838 F.2d at 917. The Court also observed that a
defendant not making an issue of the accomplice's
testimony will “usually waive the issue for
purposes of appeal” and that “[p]lain error will
‘only be found in those rare instances in which
other “aggravating circumstances” have
exacerbated the prejudice.’” Id. (citations
omitted).

       We find the reasoning set forth by the
cases in our review to be persuasive. Defense
counsel may have ample reason to get beyond an
accomplice's damaging testimony as quickly as
possible. Whether the trial court should
instruct the jury how the accomplice's testimony
could, or could not, be considered is a matter
best left to the discretion of defense counsel.
Accordingly, for the reasons discussed, we hold
that an accomplice who has entered a plea of
guilty to the same crime charged against the
defendant may testify as a witness on behalf of
the State. However, if the jury learns of the
accomplice's guilty plea, then upon the motion of
the defendant, the trial court must instruct the
jury that the accomplice's plea of guilty cannot
be considered as proving the guilt of the
defendant, and may only be considered for proper
evidentiary purposes such as to impeach trial
testimony or to reflect on a witness'
credibility. The failure of the trial court,
upon request, to give such a limiting jury
instruction is reversible error. To the extent
that Syllabus Point 3 of State v. Caudill, 170 W.
Va. 74, 289 S.E.2d 748 (1982) is inconsistent, it
is hereby modified.

       When the defendant's accomplice Montgomery
testified that he had pleaded guilty to the
murder of Matthew Flack, the defendant did not
preserve any error by objecting or requesting a
limiting instruction. We also cannot say that

                       24
        plain error doctrine has been triggered. There
        was no evidence that the prosecutor sought to
        infer the defendant's guilt by virtue of
        Montgomery's guilty plea, nor was there evidence
        of any aggravating circumstances surrounding
        Montgomery's testimony. Accordingly, we do not
        find that the “trial court has acted under some
        misapprehension of the law or the evidence,”
        State v. White, 228 W.V a. at 536, 722 S.E.2d at
        573, in denying the defendant's motion for a new
        trial on the ground that it failed to give a
        limiting instruction regarding Montgomery's
        testimony.

State v. Flack, 753 S.E.2d 761, 766-67 (W. Va. 2013).

        In the state habeas proceedings, the Supreme Court of

Appeals rejected Flack’s ineffective assistance of counsel claim

based on trial counsel’s failure to request a Caudill limiting

instruction.    In so doing, the court stated:

               Petitioner asserts that defense counsel
        improperly failed to object to co-defendant Mr.
        Montgomery telling the jury that he had pled
        guilty to first-degree murder and was serving a
        life sentence. Petitioner contends that the
        State was attempting to use Mr. Montgomery’s
        testimony as substantive evidence to prove
        Petitioner’s guilt. Petitioner asserts that
        defense counsel also failed to ask for a Caudill
        instruction to be given to the jurors that the
        evidence of the co-defendant’s guilty plea and
        sentence could only be considered on the issue of
        his credibility and not on the issue of
        Petitioner’s guilt.

                 In Syllabus Point 3 of Caudill, this Court
        held:
                 In a criminal trial an accomplice
                 may testify as a witness on behalf
                 of the State to having entered a
                 plea of guilty to the crime charged
                 against a defendant where such
                 testimony is not for the purpose of
                 proving the guilt of the defendant

                                 25
       and is relevant to the issue of the
       witness-accomplice’s credibility.
       The failure by a trial judge to
       give a jury instruction so limiting
       such testimony is, however,
       reversible error.

Syl. Pt. 3, Caudill, 170 W. Va. 74, 289 S.E.2d
748. We explained in Caudill that while
testimony elicited solely for the purpose of
proving guilt is impermissible, “where the
testimony regarding the plea is but a small part
of an accomplice’s testimony” and the
accomplice’s testimony is otherwise “general and
extensive in nature,” the prejudice caused by
such testimony is limited. Id. at 81, 289 S.E.2d
at 755. However, we mandated the issuance of a
limiting instruction to ensure that a jury did
not “misinterpret the purpose for which testimony
[concerning a guilty plea] is offered.” Id.

       In Petitioner’s direct appeal of his
conviction, we recognized that a limiting
instruction might only draw attention to an
otherwise innocuous mention and that it is better
for defense counsel to determine when testimony
concerning a plea is of the character that it
might be misconstrued by the jury (and thus
warrant a limiting instruction). Flack, 232 W.
Va. at 713, 753 S.E.2d at 766. We therefore
modified our prior holding in Caudill, concluding
that for tactical reasons, a defendant might not
want such a limiting instruction and therefore
that while the failure to issue the Caudill
instruction can be reversible error, it is not
unless such an instruction is requested by the
defense. Id.

       Turning to the case at hand, it is evident
from the record that defense counsel admitted
error in failing to seek a Caudill instruction.
Defense counsel acknowledged in post-conviction
proceedings that they were unaware of this
Court’s holding in Caudill. Thus, for purposes
of this proceeding, we find that the first prong
of Strickland has been satisfied and that defense
counsel’s performance was deficient under an
objective standard of reasonableness. Miller,

                       26
194 W. Va. 3, 459 S.E.2d 114. However, the
habeas court determined that the second prong of
Strickland (proof that but for counsel’s
unprofessional errors, the result of the
proceedings would have been different) was not
satisfied. Id. We agree.

       As we found in Petitioner’s direct appeal,
“[t]here was no evidence that the prosecutor
sought to infer the defendant’s guilt by virtue
of Montgomery’s guilty plea, nor was there
evidence of any aggravating circumstances
surrounding Montgomery’s testimony.” Flack, 232
W. Va. at 714, 753 S.E.2d at 767. The State
contends, and we conclude, that it did not
emphasize the fact that Mr. Montgomery had pled
guilty in the presentation of its case. Mr.
Montgomery provided wide-ranging testimony
concerning his personal knowledge of the incident
in question. While the State briefly mentioned
Mr. Montgomery’s incarceration at the beginning
of his direct examination because he was wearing
a prison jumpsuit, it is evident from the State’s
line of questioning that its intent was to assist
the jury in making its credibility assessment.
The State asked Mr. Montgomery the following
question:

       Q. As a part of the plea agreement
       in the matter whereby you pled
       guilty to first-degree murder, did
       you agree to come forward and give
       truthful testimony, if necessary?

       A. Yes.

       Following that question, defense counsel
asked Mr. Montgomery numerous questions
concerning the facts and circumstances of the
crime, none of which contained any reference to
his plea agreement. The only time the plea
agreement was mentioned again was briefly in the
prosecutor’s closing argument when he noted that
“Jasman Montgomery accepted his responsibility
and his punishment, life, no guarantee of ever
being paroled.” Accordingly, it is clear from
the record that the State did not elicit
testimony about Mr. Montgomery’s guilty plea with

                       27
           the intent of relying on that testimony as
           substantive evidence. Therefore, because
           Petitioner has failed to demonstrate that defense
           counsel’s decision not to request a limiting
           instruction was so prejudicial as to change the
           outcome of the trial, we affirm the habeas
           court’s ruling on this issue.

Flack v. Ballard, 803 S.E.2d 536, 549-50 (W. Va. 2017).

           As the United States Court of Appeals for the Fourth

Circuit has explained, “[a]t this stage in the proceedings,

[plaintiff] must show `that the state court’s ruling . . . was so

lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for

fairminded disagreement.’”    Hope v. Cartledge, 857 F.3d 518, 526

(4th Cir. 2017) (quoting Harrington v. Richter, 562 U.S. 86, 103

(2011)).    This Flack cannot do.    The state courts’ decisions did

not unreasonably apply the Strickland standard or unreasonably

conclude that Flack failed to establish Strickland prejudice.

See id. (holding that state court’s decision finding that

counsel’s failure to request alibi defense instruction was not

prejudicial and was not unreasonable application of Strickland).

Flack’s objection is OVERRULED.

C.         Cumulative error

           Flacks lists a number of errors that he asserts support

his claim of cumulative error.      As the PF&R notes, Flack did not

raise a cumulative error claim in his state habeas proceedings.

Therefore this claim is unexhausted.     Hilton v. Stephon, Case No.

                                    28
2:18-cv-00962-DCC-MGB, 2018 WL 6575502, *12 (D.S.C. Nov. 13,

2018).   In any event, plaintiff has not shown cumulative error

that would entitle him to habeas relief.     As the Hilton court

summarized:

         The Fourth Circuit Court of Appeals has held that
         cumulative error by trial counsel cannot provide
         a basis for habeas relief. See Fisher v.
         Angelone, 163 F.3d 835, 852 (4th Cir. 1998)
         (rejecting petitioner’s argument “that the
         cumulative effect of his trial counsel’s
         individual actions deprived him of a fair
         trial”); see also Mueller v. Angelone, 181 F.3d
         557, 586 (4th Cir. 1999) (“Petitioner also urges
         us to consider the cumulative effect of his
         ineffective assistance of counsel claims rather
         than whether each claim, considered alone,
         establishes a constitutional violation. This
         argument is squarely foreclosed by our recent
         decision in Fisher. . . .”); Howard v. United
         States, No. CR 7:07-0294-HFF-7, 2011 WL 13172168,
         at *9 (D.S.C. Mar. 10, 2011) (“To the extent that
         Movant maintains that his motion should be
         granted based on trial counsel’s alleged
         cumulative error, such relief is foreclosed by
         Fisher. . . . ‘An error of constitutional
         magnitude occurs in the Sixth Amendment context
         only if the [movant] demonstrates (1) deficient
         performance and (2) prejudice.’ . . .
         ‘[L]egitimate cumulative-error analysis evaluates
         only the effect of matters actually determined to
         be constitutional error, not the cumulative
         effect of all of counsel’s actions deemed
         deficient.’ ”).

Id. at *13.   Flack’s objection to the PF&R’s treatment of his

cumulative error claim is OVERRULED.

                          IV.   Conclusion

         Based on the foregoing, the court adopts the Findings and

Recommendations of Magistrate Judge Tinsley, DENIES plaintiff’s


                                 29
motion for summary judgment, DENIES plaintiff’s motion for stay

and abeyance, GRANTS defendant’s motion for summary judgment,

DENIES plaintiff’s petition under 28 U.S.C. § 2254, and directs

the Clerk to remove the matter from the court’s docket.

        Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).              A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”            28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record and to plaintiff pro se.

        IT IS SO ORDERED this 30th day of September, 2019.

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge


                                30
